Title: To George Washington from Major General Philip Schuyler, 24 April 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Philadelphia April 24h 1777 ten O’Clock A.M.

At nine this Morning I was honored with your Favor of Yesterday’s Date.
On the 22d Instant, Congress resolved that all the Troops in this State should immediately be moved to New Jersey, I accordingly ordered that they should march next Morning by the Way of Trentown to prince-Town, and from thence to Morris Town, by such a Rout as General Putnam or the commanding officer at prince-Town should direct—I hope they marched Yesterday and shall by this Conveyance send Copy of your Orders to General putnam, that the Troops may be disposed of agreeable thereto.
I have had Colonel Wood with me, but the Account he gives of the State of his Regiment is so confused that I can make Nothing of it—I have therefore ordered him to make a Return with explanatory Notes, but I fear I shall not get it in Time to inclose in this Letter.
Congress have appointed a Committee of Ways and Means for reinforcing you, who will also point out some Mode by which the Militia of this State may be drawn out.
Inclose your Excellency a Return made by Lieutenant Gurney, whom I sent to Maryland to hasten on the Troops—Most of the Effectives mentioned in it are already passed this and are included in Colonel Spotswood’s Return.
I shall not fail to send on the Troops as fast as they arrive and can

get their Cloathing the Want of which some Times detains them. I am Dr Sir with every Sentiment of Respect Your Excellency’s most obedient humble Servant

Ph: Schuyler

